Citation Nr: 1102223	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had service with the Philippine Guerillas from May 
1943 to September 1945, and with the Philippine Commonwealth Army 
from September 1945 to March 1946.  He died in May 2005.  The 
appellant is his widow.

This appeal originally came before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In June 2009 and again in January 2010, the Board remanded the 
case for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and it may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran died in May 2005.  The Certificate of Death lists 
the immediate cause of death as multi-organ failure secondary to 
sepsis secondary to hospital acquired pneumonia and complicated 
urinary tract infection.  Acute respiratory failure due to 
hospital acquired pneumonia status post intubation, chronic 
kidney disease, obstructive uropathy, enlarged prostate, and 
prostatic cancer with bone metastasis were also noted as 
antecedent causes of death.  

2.  At the time of the Veteran's death, service connection was in 
effect for malaria.

3.  The medical evidence does not show that multi-organ failure 
secondary to sepsis secondary to hospital acquired pneumonia and 
complicated urinary tract infection; acute respiratory failure 
due to hospital acquired pneumonia status post intubation; 
chronic kidney disease; obstructive uropathy; enlarged prostate; 
or prostatic cancer with bone metastasis had their onset during 
service or were related to any in-service disease or injury.  

4.  The medical evidence does not show that service-connected 
malaria caused or contributed substantially or materially to 
cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A.  §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Complete notice was provided by letters dated in February 2006, 
August 2009, October 2009, March 2010, and August 2010, and the 
claim was readjudicated in an October 2010 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, private and VA medical 
records, and the Veteran's death certificate; it has assisted the 
appellant in obtaining evidence.  The Board finds that there is 
no duty to obtain a medical opinion because there is no competent 
evidence of record indicating that the cause of the Veteran's 
death may be associated with his active service.  Indeed, in view 
of the absence of a related disorder during service and the 59 
year gap between the Veteran's death and active duty, relating 
the Veteran's death to his service would be entirely speculative.  
Therefore, there is no duty to provide a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Cause of Death

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval, or air service. 38 U.S.C.A. §§ 
101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Service connection 
may be demonstrated either by showing direct service incurrence 
or aggravation, or by use of applicable presumptions, if 
available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A disability 
is the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to the 
death.  38 C.F.R. § 3.312(b).  A disability is a contributory 
cause of death if it contributed substantially or materially to 
the cause of death, combined to cause death, aided or lent 
assistance to producing death - e.g., when a causal (not just a 
casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  

The Veteran died in May 2005 at the age of 81 while hospitalized 
at the Veterans Memorial Medical Center in Quezon City.  The 
Certificate of Death lists the immediate cause of death as multi-
organ failure secondary to sepsis secondary to hospital acquired 
pneumonia and complicated urinary tract infection.  Acute 
respiratory failure due to hospital acquired pneumonia status 
post intubation, chronic kidney disease, obstructive uropathy, 
enlarged prostate, and prostatic cancer with bone metastasis were 
also noted as antecedent causes of death.  

At the time of the Veteran's death, service connection was in 
effect for malaria, rated as noncompensably disabling.

Review of the service treatment records shows that multi-organ 
failure, sepsis, pneumonia, complicated urinary tract infection, 
acute respiratory failure, chronic kidney disease, obstructive 
uropathy, enlarged prostate, and prostatic cancer with bone 
metastasis were not clinically evident in military service and 
the Veteran was not diagnosed as having such disabilities for 
decades after his separation from active service.  The long time 
lapse between service and any documented evidence of treatment 
can be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent medical evidence of record relating the multi-organ 
failure, sepsis, pneumonia, complicated urinary tract infection, 
acute respiratory failure, chronic kidney disease, obstructive 
uropathy, enlarged prostate, or prostatic cancer with bone 
metastasis to his active service.  

In view of the foregoing, the Board finds that the Veteran's 
multi-organ failure, sepsis, pneumonia, complicated urinary tract 
infection, acute respiratory failure, chronic kidney disease, 
obstructive uropathy, enlarged prostate, and prostatic cancer 
with bone metastasis did not have their onset in service and were 
not related to any in-service disease or injury.  

The appellant does not contend that the Veteran's multi-organ 
failure, sepsis, pneumonia, complicated urinary tract infection, 
acute respiratory failure, chronic kidney disease, obstructive 
uropathy, enlarged prostate, and prostatic cancer with bone 
metastasis were related to service, but rather that the Veteran's 
service-connected malaria contributed to his death.  

Following a careful review of the record, the Board finds that 
the evidence does not show that the Veteran's service-connected 
malaria either contributed substantially or materially to the 
Veteran's death.  Malaria was not listed on the death certificate 
as a cause or significant factor related to his death.  No 
medical professional has attributed the Veteran's death to his 
service connected malaria.  In fact, the record is silent for any 
connection between the Veteran's service connected malaria and 
the causes of his death, and a March 2004 VA examination of the 
Veteran, conducted 14 months prior to his death, found "no 
current manifestations pertinent to malaria."  The diagnosis 
noted that the Veteran was "previously diagnosed to have 
malaria, not found at present."

Review of the entire record reveals that the Veteran's service-
connected malaria did not render the Veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death nor was it of such severity as to have a 
material influence in accelerating death.  Significantly, as 
noted above, the VA examination in 2004 found no evidence of 
current malaria.  

As previously stated, the appellant asserts that the Veteran's 
death was caused by his service-connected malaria.  Although lay 
testimony can be competent to describe symptoms and generally 
observable conditions, it generally is not competent to establish 
a medical diagnosis or medical etiology.  See Jandreau, 492 F.3d 
at 1376.  The record does not contain a competent opinion linking 
the Veteran's death to service or a service-connected disability, 
and the medical evidence of record does not otherwise demonstrate 
it is related to service.

As there is no competent evidence linking the cause of the 
Veteran's death to service or a service connected disease or 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.3.102.




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


